688 N.W.2d 506 (2004)
PEOPLE
v.
SZAWARA.
No. 124313.
Supreme Court of Michigan.
September 28, 2004.
SC: 124313, COA: 248416.
By order of January 29, 2004, the application for leave to appeal was held in abeyance pending the decision in People v. Morson (Docket No. 124083). On order of the Court, the opinion having been issued on July 30, 2004, 471 Mich. 248, 685 N.W.2d 203 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to add new grounds is also DENIED.